NOT DESIGNATED FOR PUBLICATION

                                              No. 120,627

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                    v.

                                     AMANDA KRISTIN HENLEY,
                                           Appellant.

                                    MEMORANDUM OPINION

        Appeal from Douglas District Court; JAMES R. MCCABRIA, judge. Opinion filed October 30,
2020. Affirmed.


        Kai Tate Mann, of Kansas Appellate Defender Office, for appellant.


        Kate Duncan Butler, assistant district attorney, Charles E. Branson, district attorney, and Derek
Schmidt, attorney general, for appellee.


Before GREEN, P.J., STANDRIDGE, J., and MCANANY, S.J.


        PER CURIAM: In this appeal we consider the sufficiency of the evidence used to
convict Amanda Henley of interfering with a law enforcement officer, specifically officer
Brian Wonderly of the Lawrence Police Department, in the performance of his official
duty. Amanda was also charged with other crimes, but she was acquitted of these other
charges at trial. The police interference charge arose out of an incident in which the
police came to Amanda's home to search for her son who was suspected of being
involved in a burglary and an aggravated assault earlier that day. The State contended
that Amanda knowingly resisted Officer Wonderly in his effort to secure the house so the
police could search for her son.


                                                    1
       In Amanda's opening statement at trial her counsel stated:


       "[W]hat you will hear and what you will mainly hear and not see is that my client, as
       opposed to wanting to hide her son from the police, simply did not want to be patted
       down. The evidence will be that she was in a bikini. She had a shirt on, but she was in a
       bikini bottoms.
               "She felt particularly vulnerable, and there were approximately six to eight
       officers there, basically manhandling her. You will hear her screaming. You will hear
       some curse words from her. That is not her attempt to hide her son from them. It is her
       attempt to have them not touch her in ways that she felt were insulting to her."


       At trial Officer Wonderly was the State's primary witness on the police
interference charge. Amanda did not testify. The following facts were developed during
the trial testimony.


       On the afternoon and evening of July 13, 2018, the Lawrence police were looking
for Ross Henley, Amanda's son, whom they believed had been involved in a burglary and
an aggravated assault earlier that day. At 8 p.m., two officers went to a residence in
Lawrence where they believed Ross could be found in order to execute an arrest warrant.
When they knocked on the door, Amanda answered the door and told the officers that
Ross was not there. Officer Wonderly was not one of the officers. His shift did not start
until 8:30 that evening.


       The officers left and returned to the police station. They determined that the house
was owned by Ross' grandmother, Elizabeth Henley, so they called her, and she agreed to
meet the officers at the house and let them in so they could search for Ross.


       Approximately five officers went to the house at about 9 p.m. where Elizabeth, the
owner, met them. Officer Wonderly met the other officers at the house about 5 to 10
minutes before Elizabeth arrived. After the officers explained to Elizabeth what was

                                                    2
about to happen, she knocked on the door and told Amanda to open the door. Elizabeth
explained:


       "[Amanda] looked behind me and stepped back, and then there were several people
       saying, 'Get out of the way. Get out of the way.' So I saw a policeman stepping forward. I
       saw Amanda moving backwards, and then I was getting out of the way, and then it was
       very chaotic."


       Officer Wonderly ordered Amanda to step outside while the officers conducted
their search. Amanda initially refused to come out. After telling her to come out of the
house five or six times, she complied and stepped out of the house onto the porch.


       The officers were concerned that Ross might be armed with a gun. Officer
Wonderly testified to their standard procedure in this type of situation: "[A]nybody we
came in contact with, we would get 'em outside, make sure they didn't have any weapons
or anything that could harm us or themselves, and then we would detain them while we
finished the search."


       Amanda was wearing a long T-shirt over a bikini bottom. There were no pockets
in either of these items of her clothing. There were no female officers present that
evening to conduct a pat-down of Amanda, particularly given her state of attire. When
Officer Wonderly told Amanda that he was going to pat her down for any weapons, she
began swinging her arms around and yelling, "Don't touch me." She did not give a reason
for not wanting Wonderly to pat her down. She did not tell Officer Wonderly that she did
not want him to go into the house, and Wonderly had no reason to believe that by her
actions Amanda was trying to prevent him from going into the house. Wonderly and
another officer tried to grab Amanda's arms to detain her. The officers were able to place
Amanda in handcuffs. At that point, other officers took custody of Amanda while Officer
Wonderly returned to the front door of the house. The officers who took custody of
Amanda eventually patted her down but found no weapons. All of this took place on the

                                                   3
front porch while the door to the house was standing open. Officer Wonderly and two
other officers then entered the house where they found and arrested Ross, who was hiding
in the attic.


        Wonderly estimated that Amanda's actions caused a two- to three-minute delay
before he could start the search. When asked at trial whether Amanda's actions
substantially hindered his ability to secure the residence, Wonderly stated, "Somewhat,
yeah." He stated:


        "Because it delayed the action. Especially when there is firearms involved, we want to
        get scenes secure as soon as we can. Standing on the front porch is not the best place
        when there is potentially somebody inside with a firearm. Especially right in front of a
        doorway, because doorways are bad places to be when you're dealing with someone with
        a firearm, because it's an easy box to see your target through, so it's just putting us in a
        very dangerous situation."


        The jury was instructed that the State was required to prove the following beyond
a reasonable doubt in order to convict Amanda of this charge:


        "1. Brian Wonderly was discharging an official duty, namely secure the residence
        for officer safety.
        "2. The defendant knowingly resisted Brian Wonderly in discharging that official
        duty.
        "3. The act of the defendant substantially hindered or increased the burden of the
        officer in the performance of the officer's official duty.
        "4. At the time the defendant knew or should have known that Brian Wonderly was
        a law enforcement officer.
        "5. This act occurred on or about the 13th day of July, 2018 in Douglas County,
        Kansas."




                                                       4
With respect to the element of knowingly resisting, the court instructed the jury: "The
State must prove that the defendant committed the crime knowingly. A defendant acts
knowingly when the defendant is aware of the nature of her conduct that the State
complains about."


       In his closing argument Amanda's counsel argued that Amanda's actions were not
"premeditated in order to prevent Officer Wonderly and his colleagues to enter the house
to find her son." He argued that Amanda "wasn't trying to prevent Officer Wonderly from
going into the house. . . . All she wanted was not to be touched. That's all she wanted. She
was in a bikini bottom. She was in a T-shirt." He also argued that "the delay of two to
three minutes . . . is not a substantial delay, or substantial increase of the burden that the
officer had."


       Amanda was convicted at trial on this charge, and she was sentenced to seven
months' imprisonment. This appeal followed.


Discussion


       Whether the State provided sufficient evidence to convict Amanda of this charge
is a rather close call. Amanda challenges the sufficiency of the evidence presented at trial
to convict her. She does not challenge the court's jury instructions. Her only assertion is
that the two- to three-minute delay that Officer Wonderly testified to was of too short a
duration to substantially hinder Officer Wonderly in his effort to clear the house of
occupants before searching for Ross.


       In our consideration of this argument we view the evidence in the light favoring
the State, the prevailing party, to determine if a rational fact-finder could find Amanda
guilty beyond a reasonable doubt based upon that evidence. In doing so we do not



                                               5
reweight the evidence or determine the credibility of the witnesses. Those were matters
for the jury. See State v. Brown, 305 Kan. 674, 689, 387 P.3d 835 (2017).


       K.S.A. 2019 Supp. 21-5904(a)(3) defines interference with law enforcement as
"knowingly obstructing, resisting or opposing any person authorized by law to serve
process in the service or execution or in the attempt to serve or execute any writ, warrant,
process or order of a court, or in the discharge of any official duty."


       Citing State v. Parker, 236 Kan. 353, Syl. ¶ 5, 690 P.2d 1353 (1984), the State
points out that our Supreme Court added an element of the crime not found in the
statute—"that the act of the defendant substantially hindered or increased the burden of
the officer in carrying out his official duty." The State further points out that our Supreme
Court has in recent years declined to read words into statutes not placed there by the
Legislature. Thus, the State urges us to reject this "substantially hindered" language in
determining whether the evidence here was sufficient to support Amanda's conviction.


       But since Parker, our appellate courts have consistently applied this "substantially
hindered" language in cases of interference with an officer's official duties. We are duty
bound to apply the language found in Parker absent an indication that our Supreme Court
no longer approves of this language. See State v. Rodriguez, 305 Kan. 1139, 1144, 390
P.3d 903 (2017). Most recently in the Supreme Court's decision in Brown, the court cited
Parker with approval for the proposition that "[t]he defendant's act 'must have
substantially hindered or increased the burden of the officer in carrying out his official
duty.'" 305 Kan. at 690. Thus, we will adhere to the holding in Parker in deciding
whether substantial evidence supports Amanda's conviction.


       In Brown, the defendant was hiding in the basement and refused to come out when
the police, standing at the top of the stairs, ordered him to do so. The police then went
into the basement, and one of the officers radioed for a K-9 unit while the other officer
                                              6
looked around. "When an officer moved a piece of clothing, Brown announced he was
there and would cooperate, and he emerged from behind a ledge." 305 Kan. at 689. The
officers were in the basement a total of 5 to 10 minutes. Brown surrendered before the K-
9 unit arrived.


       Our Supreme Court found that this created for both the defendant and the police an
immediate safety issue that required the officers to take additional actions to deal with
their security concerns. 305 Kan. at 689. The court noted that the principal purpose of
criminalizing the obstruction of an officer's duty is to ensure safety:


               "'The principal purpose of criminalizing conduct that resists and obstructs
       officers in the performance of their duty is to protect officers from physical harm. . . . The
       statutes de-escalate the potential for violence which exists whenever a police officer
       encounters an individual in the line of duty, and the concern is not limited to the officer's
       safety but extends to all parties involved, including the prospective arrestee.' 67 C.J.S.,
       Obstructing Justice § 25." 305 Kan. at 690.



       A contrary outcome was obtained in State v. Everest, 45 Kan. App. 2d 923, 256
P.3d 890 (2011). There, the defendant driver was charged with interfering with an
officer's drunk driving investigation by giving the officer a fake name. The investigating
officer promptly remedied the defendant's false statement by walking to his car and
checking the name with dispatch, all of which took only a few minutes. The court
reversed Everest's conviction. 45 Kan. App. 2d at 930.


       In Everest, the defendant's interference with the officer's investigation did not
create or aggravate any safety concerns for the officer. In our present case, Officer
Wonderly reasonably believed Ross was armed with a gun after allegedly committing
violent crimes earlier that day. In order to move through the house safely, he needed to
remove bystanders before the officers could search for Ross using a bullet-resistant shield
for protection. This plan required the assistance of several officers. Wonderly testified
                                                     7
that he felt he was substantially hindered by Amanda's actions because she created a
more dangerous situation.


       Amanda's actions delayed Wonderly entering the house and heightened the
intensity of an already potentially dangerous situation. When viewing the evidence in the
light favoring the State, a rational juror could find that Amanda substantially hindered
Wonderly in his effort to clear the residence so he could search for Ross—a potentially
armed man—by ignoring orders to leave the house and by resisting his efforts to pat her
down for weapons.


       Affirmed.




                                             8